 In the Matter of DE SOTO CREAMERY & PRODUCE COMPANY, MIN-NEAPOLIS,MINNESOTAandAMALGAMATEDMEAT CUTTERS &BUTCHER WORKMEN OF NORTH AMERICA, LOCAL 615,A. F. L.Case No. R-348 3.-Decided March 9, 194,2Jurisdiction:farm products and poultry processing and packing industry.Investigation and Certification of Representatives:question concerning repre-sentationheldto exist where Company `refuses to accord union recognition,where there has been a substantial lapse of time since a State election the resultsof which were inconclusive, and where the union has shown a substantial repre-sentation among the employees in the appropriate unit; election necessary.Unit AppropriateforCollectiveBargaining:all female employees in the egg-breaking and poultry departments, excluding foremen and supervisoryemployees; no dispute as to; unit comprised of female employees in two depart-mentsheldto constitute an appropriate unit where five men employed in thesame departments, and employees in other departments, are already coveredby contracts negotiated by two other unions.Mr. Samuel J. Levy,ofMinneapolis, Minn., for the Company.Mr. Fred Babekuhl,ofMinneapolis, Minn., for-the Union.Mr. George J. Hadjinoff,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 14, 1941, Amalgamated Meat Cutters & ButcherWorkmen of North America, Local 615, affiliated with A. F. L., hereincalled the Union, filed with the Regional Director for the EighteenthRegion (Minneapolis, Minnesota) a petition alleging that a questionaffecting commerce had arisen concerning the representation ofemployees of De Soto Creamery & Produce Company, Minneapolis,Minnesota, herein called, the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On January 16, 1942, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act, andArticle III,,Section 3, of National Labor Relations Board Rules andRegulations-Series 2, as amended, ordered an investigation and39 N. L. R. B., No. 109.601 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized the Regional Director to conduct it and to provide for anappropriate hearing upon due notice.On January 22, 1942, the Regional Director issued a notice ofhearing, copies of which were duly served upon the Company and theUnion.Pursuant to notice,'a hearing was held on January 29, 1942,before Guy Farmer, the Trial Examiner duly designated by the ChiefTrial Examiner.The Union appeared and participated in the hear-ing.The Company entered a special appearance for the purpose ofraising an issue as to the jurisdiction of the Board.Full opportunityto be heard,to examine and cross-examine witnesses,and to intro-duce evidence bearing on the issues was afforded all parties.At the opening of the hearing the Company moved for dismissalof the petition on the ground that the Board has no jurisdictioninasmuch as the matter of representation has been fully determinedby the Division of Conciliation of the State of Minnesota pursuantto the provisions of the Minnesota Labor Relations Act, and thatunder the said State Act this matter cannot be taken up again for aperiod of 1 year.The Trial Examiner referred the motion to theBoard.Since we find below that there is a question concerning rep-resentationwhich affects commerce, we find that the Board hasjurisdiction to proceed with its investigation of this question, andwe therefore deny the Company's motion to dismiss the petition.Upon, the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYDe Soto Creamery&Produce Company,a Minnesota corporation,with a plant at Minneapolis,Minnesota,is engaged in buying, proc-essing, packing, and selling farm products,poultry and other similarproducts.During the 12-month period ending October 31, 1941,the Company purchased materials and products valued at approxi-mately $922,300.58.Approximately 10 percent of such materialsand products were purchased from points outside the State of Minne-sota.During the same period,the Company sold products valuedat approximately $1,084,671.19.Approximately 25 percent in valueof such products were sold outside the State of Minnesota.II.THE ORGANIZATION INVOLVEDAmalgamated Meat Cutters & Butcher Workmen of North America,Local 615, is a labor organization affiliated with the American Fed-eration of Labor, admitting to membership employees of the Company. DE SOTO CREAMERY & PRODUCE COMPANY603III.THE QUESTION CONCERNING REPRESENTATION -In and after August 1941, the Union asked the Company to recog-nize it as representative of female employees in the egg-breaking andpoultry departments.The Company denied the request until theUnion was certified as such representative.On September 30, 1941,the Company filed with the Division of Conciliation of the State ofMinnesota a request for investigation and certification of representa-tives for the above employees.After tin investigation and hearing the State Labor Conciliatorordered an election to be held October 28, 1941, with the eligibilitydate fixed as of April 15, 1941.The Union took exception to thisruling and asked for a new hearing on the ground that the eligibilitydate specified in the order was too remote and that a "more equitabledate" should be fixed.A second hearing was accordingly held andan election ordered for November 12, 1941, to be participated in by"all eligible employees" who were working on October 15, 1941.Alistof eligible employees was prepared by the State Division ofConciliation.This list, however, did not include all the employeesin the unit and on the pay roll' of the ' Company as of October 15,1941, but only those employed on October 1, 1941, apparently on thetheory that persons employed after October 1, were probationaryemployees and therefore ineligible under the State rule.'The Unionduly objected to the list of eligible employees but without success.On November 12, 1941, the election was held.Thirty-eight employeesparticipated in the election.Seventeen votes were cast for theUnion, and twenty-one votes against the Union.The State LaborConciliator accordingly certified that the Union was not the exclusivecollective bargaining representative.The Union filed its objections,alleging among other things that a "large number of eligible employeeswere denied their proper elective franchise."These objections weredismissed by the State Labor Conciliator on the ground that theydid not raise' a "substantial and material issue."On or about Novem-ber 14, 1941, the Union filed its petition with the Board for an investi-gation and certification of representatives.The Regional Director's statement introduced into evidence at thehearing shows that the Union has substantial representation amongthe employees in the appropriate unit and that as of November 15,1941, the -Company employed 78 persons in such unit.2In view of the substantial lapse of time since the State election,the fact that this election was inconclusive, and upon the entireIOf 78 employees in the appropriate unit and on the pay roll of the Company, 35 were apparently con-sidered to be ineligible under this rule.2The Union submitted 58 application cards to the Regional Director who reported that 15 were datedin August 1941, 5 were dated in October 1941, and 38 were dated in November 1941The Regional Directorreported that all the signatures were apparently genuine and that 52 were the names of persons on theCompany's pay roll of November 15, 1941, which contains the names of 78 persons. 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecord, wefind thata question has arisen concerning the representa-tion of employeesof the Company.'1V.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States,and tends to lead to labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE APPROPRIATE UNITThe Union petitions for a unit composed of all female employees'in the egg-breaking and poultry departments, excluding foremen andsupervisory employees.The Company does not dispute the appro-priateness of this unit; it is the same unit which the Company allegedto be appropriate in its petition for certification filed with the StateDivision of Conciliation.In addition to 'the employees claimed by the Union, the Companyemploys 5 men in the egg-breaking and poultry departments, and anumber of employees in other departments and outside men.Twoother labor organizations have organized these employees and havecontracts with the Company covering them. Since these employeesare already covered by contract, and the employees desired by theUnion are not covered by contract, we find that the unit for whichthe Union has petitioned is appropriate.We find that all female employees in the egg-breaking and poultrydepartments, excluding foremen and supervisory employees, consti-tute a unit appropriate for the purposes of collective bargaining andthat such unit will insure to employees of the Company the fullbenefit of their right to self-organization and to collective bargainingand otherwise will effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVES-We find that the question which has arisen concerning representa-tion can best be resolved by, and we shall accordingly direct, anelection by secret ballot, among, the employees in the appropriateunit employed during the pay-roll period immediately preceding thedateof the 'Direction of Election herein, subject to the limitationsand additions set forth in the Direction.3Of.Matter ofChrysler CorporationandInternationalUnion, United Automobile, Aircraftand AgriculturalImplementWorkers of America, 37 N LR. B 877,Matter of NewYorkCentral IronWorksand Inter-nationalAssociationof Bridge,Structural and OrnamentalIronWorkers, 37 NL R. B. 894,Matter of,Westinghouse Electric & Manufacturing CompanyandInternationalAssociation of Machinists, 38 N. L. R B.404. DE SOTO CREAMERY&PRODUCE COMPANY605Upon the basis of the above findings of fact and upon the entirerecord in the case,the Board makes the following:CONCLUSIONS OF LAw1.A question affecting commerce has arisen concerning the repre-sentation of employees of De Soto Creamery & Produce Company,Minneapolis,Minnesota,within themeaning of Section 9 (c) andSection 2(6) and(7) of the Act.2.All female employees in the egg-breaking and poultry depart-ments, excluding foremen and supervisory employees, constitute aunit appropriate for the purposes of collective bargaining,within the,meaning of Section 9(b) of,the Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act,and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with De Soto Creamery & Produce Company, Minneapolis,Minnesota,an election by secret ballot shall be conducted as earlyas possible,but not later than thirty(30) days from the date of thisDirection of 'Election,under the direction and supervision of theRegional Director for the Eighteenth Region, acting in this matteras agent for the National Labor Relations Board and subject toArticleIII,Section 9, of said Rules and Regulations,among allfemale employees in the egg-breaking and poultry departments of theplant of De Soto Creamery&Produce Company at Minneapolis,Minnesota,who were employed during the pay-roll period immediatelypreceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or onvacation, or temporarily laid off, but excluding supervisory employeesand foremen,and employees who have since quit or been dischargedfor cause,to determine whether or not they desire to be representedby Amalgamated Meat Cutters&ButcherWorkmen of NorthAmerica, Local 615,affiliated with the American Federation of Labor,for the purposes of collective bargaining.